Motion to dismiss appeal from the order of November 17, 1958, granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to he served and filed on or before April 16, 1959, with notice of argument for April 28, 1959, said appeal to be argued or submitted when reached. The motion insofar as it seeks to dismiss the appeal from the order entered October 14, 1958 is dismissed as academic, said appeal having been dismissed by order of this court entered January 22, 1959. Concur — Botein, P. J., Breitel, Rabin, M. M. Prank and Stevens, JJ.